         Case 1:19-cv-07666-LGS-SLC Document 69 Filed 06/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
SCOTT CAWTHON,

                                Plaintiff,

         against
                                                         CIVIL ACTION NO.: 19 Civ. 7666 (LGS) (SLC)

                                                                ORDER FOR STATUS REPORT
MGA ENTERTAINMENT,

                                Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         Based on the parties’ representations during the discovery conference held today, June

7, 2020, that they are engaged in active settlement negotiations, the Court will not enter a

schedule for the completion of discovery at this time.

         The parties are encouraged to continue to engage in settlement discussions, and by July

1, 2020 shall file a status letter updating the Court on the progress of the negotiations. At that

time, the Court will determine whether to set a schedule for the remainder of discovery.



Dated:             New York, New York                        SO ORDERED
                   June 17, 2020
